*653In a support proceeding pursuant to Family Court Act article 4, Thomas L. Hill appeals from an order of the Family Court, Suffolk County (Blass, J.), dated March 15, 2005, which confirmed a determination of the same court (Buetow, S.M.) dated February 25, 2005, finding, after a hearing, that he willfully failed to pay court-ordered child support, adjudicated him in contempt, and thereupon committed him to a period of incarceration of six months unless he purged himself of contempt by paying the sum of $19,774.65.
Ordered that the order is affirmed, without costs or disbursements.
A Support Magistrate may assume an active role in the examination of witnesses where proper or necessary to facilitate or expedite the orderly progress of the hearing (see Bielicki v T.J. Bentey, Inc., 267 AD2d 266, 267 [1999]; Givens v Sinert, 243 AD2d 443, 444 [1997]; Accardi v City of New York, 121 AD2d 489, 491 [1986]). As the Support Magistrate asked questions in order to clarify the appellant’s testimony, she did not unduly interfere with the presentation of the appellant’s case or indicate any partiality or bias which would warrant reversal.
The appellant’s remaining contentions are without merit. Cozier, J.P., Krausman, Skelos and Lunn, JJ., concur.